Citation Nr: 1419780	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  03-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to an effective date prior to October 18, 2008 for the award of service connection for hypertensive retinopathy of both eyes.

(The issues of whether clear and unmistakable error (CUE) is present in an April 2003 rating decision that denied service connection for tinnitus and whether CUE is present in an August 2005 rating decision that granted service connection for fibromyalgia but did not assign a separate compensable evaluation for irritable bowel syndrome are addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Service Connection for Bilateral Hips, Bilateral Ankles, and Left Knee

Historically, in a June 2007 decision, in pertinent part, the Board denied service connection for a bilateral hip disorder, a bilateral ankle disorder, and a left knee disorder.  The Veteran appealed the June 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2009 Memorandum Decision, the Court vacated the Board's June 2007 decision as to each issue, and remanded the case to the Board.

Upon additional review, the Board found that additional medical inquiry was warranted as to the claims on appeal and the Board remanded these matters in November 2010.  Pursuant to the November 2010 Board Remand, the Veteran underwent a VA examination in February 2011.  In a June 2011 decision, the Board again denied the claims on appeal.  Again, the Veteran appealed the June 2011 Board decision to the Court and, in a June 2013 Memorandum Decision, the Court vacated the Board's decision as to each issue, and remanded the case to the Board.  Specifically, the Court noted that the February 2011 VA examiner did not offer any rationale as to why he concluded that the Veteran's service-connected disabilities did not aggravate the claimed conditions.  Without that rationale, the Court found the opinion regarding aggravation inadequate.  As such, the Board finds that an addendum medical opinion is necessary to assist in resolving the issues on appeal.

Earlier Effective Date for Service Connection

In a May 2010 rating decision, the RO granted service connection for hypertensive retinopathy of both eyes and the Veteran disagreed with the assigned effective date.  In a timely September 2012 substantive appeal, the Veteran indicated that her request to have a Board Videoconference hearing for the issue of an effective date prior to October 18, 2008 for the award of service connection for hypertensive retinopathy of both eyes.  A Board Videoconference hearing has not been scheduled as to the issue.  As such, the Board finds that a Board Videoconference hearing should be scheduled to address the issue of an effective date prior to October 18, 2008 for the award of service connection for hypertensive retinopathy of both eyes.  Because Board Videoconference hearings are scheduled by the RO, the Board is remanding the issue on appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2013).  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Board Videoconference hearing to be held at the RO before a Veterans Law Judge of the Board in Washington, DC to address the sole issue of an effective date prior to October 18, 2008 for the award of service connection for hypertensive retinopathy of both eyes.  The RO should send notice of the scheduled hearing to the Veteran and her representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

2. If possible, request that the VA examiner who conducted the February 2011 VA examination review the claims file and provide an addendum medical opinion (another, physical examination of the Veteran is not required on the service connection issues).

If the February 2011 VA examiner is not available, obtain the requested opinions from another examiner.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion and rationale as to aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder should be made available to and reviewed by the examiner.

The examiner should offer the following opinions:

a) Is it as likely as not (50 percent probability or greater) that the bilateral hip disorder is aggravated (permanently worsened in severity) by the service-connected disabilities?

b) Is it as likely as not (50 percent probability or greater) that the bilateral ankle disorder is aggravated (permanently worsened in severity) by the service-connected disabilities?

c) Is it as likely as not (50 percent probability or greater) that the left knee disorder is aggravated (permanently worsened in severity) by the service-connected disabilities?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these issues.

3. After completion of the above and compliance with the requested actions has been ensured (with particular attention to the addendum medical opinion that includes a rationale for all opinions rendered), readjudicate the claims for service connection for a bilateral hip disorder, a bilateral ankle disorder, and a left knee disorder in light of all the evidence of record.  If the determinations remain adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


